Case: 3:20-cv-00113-GHD-RP Doc #: 39 Filed: 05/25/21 1 of 5 PagelD #: 204

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF MISSISSIPPI
ABERDEEN DIVISION

LORETHA COTTON-THOMAS, Individually

and on Behalf of Other Similarly Situated Individuals PLAINTIFF
VS. CAUSE NO. 3:20-CV-113-GHD-RP
VOLVO GROUP NORTH AMERICA, LLC DEFENDANT

 

OPINION DENYING PLAINTIFF’S MOTION FOR CLASS CERTIFICATION

 

Presently before the Court is the Plaintiffs motion seeking to have the Court certify
this overtime case as a collective action under the Fair Labor Standards Act (“FLSA”) [27],
Upon due consideration and for the reasons set forth below, the Court finds that the motion
should be denied. This matter shall proceed as an individual action.
L Factual and Procedural Background

The Plaintiff is presently an hourly-paid employee who has worked for the
Defendant at its parts distribution center in Byhalia since 2015 in several different
capacities, including as a salaried employee and most recently as a Shipping Export
Coordinator. [Doc. 28-1, at 1.] The Plaintiff alleges that the Defendant, in violation of the
FLSA, has failed to pay her for all of the time she has spent working. [28-1, at 2.]
Specifically, the Plaintiffs claim is that the Defendant deducts thirty minutes from her pay
each shift for a lunch break, even when the Plaintiff is not actually relieved of her duties
for a thirty-minute period. [Pl.’s Second Am. Compl., Doc. No, 25],

The Plaintiff seeks to certify a collective action, under 29 U.S.C. § 216(b), on behalf

of a class consisting of all hourly-paid employees at the Defendant’s Byhalia parts
Case: 3:20-cv-00113-GHD-RP Doc #: 39 Filed: 05/25/21 2 of 5 PagelD #: 205

distribution center who use or have used the Defendant’s SAP timekeeping system,
regardless of their department or job duties, or whether those employees have ever worked
through their meal break. The Defendant opposes certification of the class.

IL. Standard of Review

The Fair Labor Standards Act (FLSA) requires that employers provide overtime
pay to employees whe work more than 40 hours a week, unless the statute exempts those
employees. 29 U.S.C § 207(a). Section 216(b) of the Act provides that an employee not
paid such wages may bring an action for himself and any “other employees similarly
situated’ who join the case by providing written consent, 29 U.S.C. § 216(b) (emphasis
added),

The United States Supreme Court has held that FLSA plaintiffs qualify as
“similarly situated” when they demonstrate that they raise claims capable of “efficient
resolution in one proceeding of common issues of law and fact arising from the same
alleged” misconduct. Hoffmann-La Roche Inc. v. Sperling, 493 U.S. 165, 170 (1989)
(emph. added). The Fifth Circuit recently clarified the standard that district courts are to
utilize in adjudicating motions seeking to conditionally certify classes in FLSA cases.
Swales v. KLLM Transport Services, LLC, 985 F.3d 430 (Sth Cir, 2021). In Swales, the
Fifth Circuit made clear that district courts are to “rigorously scrutinize” whether the
metnbers of the proposed class are indeed similarly situated. Swales, 985 F.3d at 434. If
the proposed members of the class are not sufficiently similarly situated, meaning that the
Court would be required to conduct “a highly individualized inquiry into each potential
plaintiff's circumstances” in order to determine liability, the plaintiff's motion to certify

the class should be denied. /d. at 442.

 
Case: 3:20-cv-00113-GHD-RP Doc #: 39 Filed: 05/25/21 3 of 5 PagelD #: 206

HI, Analysis

As noted above, the Plaintiff bears the burden of establishing that she and the
members of the proposed class are sufficiently similarly situated to permit class
certification. Swales, 985 F.3d at 443, While this standard does not mean that the class
members must be identically situated, it does mean that the Plaintiff must show “a
demonstrated similarity” among the purported class members, as well as a “factual nexus”
that binds the class members’ claims together such that hearing the claims in one
proceeding is fair to all parties and does not result in an unmanageable trial of
individualized inquiries. /d.; Simmons v. T-Mobile, No. H-06-1820, 2007 WL 210008, at
*§ (S.D. Tex, Jan. 24, 2007). In general, in order to determine if purported class members
are sufficiently similarly situated, courts consider (1) the factual and employment settings
of the purported class members; (2) the various defenses available to the defendant and if
any defenses are individualized rather than applying to the class as a whole; and (3) fairness
and procedural considerations. Swales, 985 F.3d at 437.

In the case sub judice, the Court finds that the Plaintiff has wholly failed to meet
the Swales standard for certification of this case as a collective action. The Plaintiff has
failed to proffer any evidence regarding the existence of any substantive similarities
between her claims and the claims of any purported class members, such that the Court can
find that class, rather than individual, inquiries will predominate in this matter. Indeed, the
nature of the Plaintiffs claim, involving unidentified days and shifts when she herself
worked through her lunch break and was not paid for her work, does not lend itself to class
adjudication — the Plaintiff does not allege that this occurred every day or every shift, such

that the Court could find the existence of a class-wide violation.
Case: 3:20-cv-00113-GHD-RP Doc #: 39 Filed: 05/25/21 4 of 5 PagelD #: 207

Further, the Plaintiff has defined the class very broadly, as including a@// hourly-
paid employees at the Defendant’s Byhalia location who used the Defendant’s SAP
timekeeping system [27]. The Plaintiff fails, however, to demonstrate to the Court how
such a diverse group of employees, with different supervisors and work settings and
differing frequencies of alleged violations, are similarly situated.' The Plaintiff does not
even allege that she herself works without a lunch break on a daily basis, nor does she
allege that she does so on a weekly basis, indeed neither her allegations nor the Declarations
from other employees provide any identifiable specific frequency of alleged violations.
The Plaintiff does not set forth what causes her to work without a lunch break, whether it
is a supervisory issue, a departmental issue, or a location-wide issue. Instead, she simply
avers that she personally is “required and/or allowed to work through fher] thirty-minute
meal break” at some unspecified frequency [28-1], and that some other hourly employees
have also, at unspecified frequencies and for unspecified reasons, worked through their
meal breaks without overtime pay [28-1]. In order to meet the Swa/es standard, the Plaintiff
is required to proffer evidence that the Defendant, or that some department or identiftable
supervisor within a department, required hourly employees within their respective control
to work without a meal break. The Plaintiff simply has not done so. The Plaintiff has
further failed to proffer any evidence regarding the nature of the proposed class members’
duties or departments, the purported class members’ work settings, how often the members

worked through their meal breaks, or the cause for the members’ missed lunch breaks.

 

i The Plaintiff has submitted Declarations from three other employees of the Defendant who

also state that they have at various times worked through their lunch breaks without pay [Doc. 28-
2]. The Court finds that these Declarations lend no support to the Plaintiff’s motion; indeed, the
Declarations themselves demonstrate the highly individualized nature of the purported class
members’ claims, with differing frequencies of alleged violations and differing work circumstances.

4
Case: 3:20-cv-00113-GHD-RP Doc #: 39 Filed: 05/25/21 5 of 5 PagelD #: 208

Such a class is simply not manageable at trial, where each class member would be required
to testify as to their individual circumstances, including how often they worked through
their meal break and the reasons they did so. Given the level of individualized inquires
that would be required at trial, the Court finds that this matter is simply not appropriate for
class treatment or certification? The Plaintiffs motion shall therefore be denied,
IV. Conclusion

For all of the foregoing reasons, the Court finds that the Plaintiff's motion to certify
this matter as a FLSA collective action should be denied. The Plaintiff has failed to meet
her burden of demonstrating that potential class members are sufficiently similarly situated
to permit collective treatment of their potential claims. The named Plaintiffs individual
claims shall proceed, and the purported class members’ claims shall be dismissed without
prejudice. Mooney v. Aramco Servs., Co., 54 F.3d 1207, 1213-14 Gth Cir. 1995).

An order in accordance with this opinion shall issue this day,

“_—

This, the é day of May, 2021.

bo¢
Mh Me arden

SENIOR U.S. DISTRICT JUDGE

 

 

2 The Court notes that the Plaintiff has twice elected not to conduct any additional

certification-related discovery prior to her filing the present motion, despite the Fifth Circuit’s
issuance of its Swales opinion, [32], The Court therefore declines to direct the parties to conduct
any additional discovery regarding the purported class members’ circumstances, and denies the
Plaintiff’s motion on the merits as submitted,
